 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKent Corporation and International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmith,Forgers and Helpers and John W. Sailors andThomas E. Roberts. Cases 10-CA-10091, 10-CA-10272, 10-CA-10099, and 10-CA-10179April 22, 1977SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn October 15, 1976, Administrative Law JudgeRalph Winkler issued the attached SupplementalDecision in this proceeding.l Thereafter, Respondentfiled exceptions and a supporting brief, and motionsfor oral argument, for reconsideration or to reopenthe record, or, in the alternative, an application totake depositions. The General Counsel filed aresponse in opposition to various of Respondent'smotions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,3andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Kent Corpora-tion, Pinson Valley, Jefferson County, Alabama, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Board's Decision and Order is reported at 212 NLRB 595 (1974).This Decision was enforced in part and remanded to the Board for furtherhearing. 530 F.2d 610(C.A. 5, 1976).2 Respondent's motion for oral argument is denied as the record,exceptions, and briefs adequately present the issues and positions of theparties. Respondent's motions for reconsideration. for reopening the record,or for the taking of depositions are also denied as the issues raised thereinare, as the Administrative Law Judge found, not properly litigable at thistime.3 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISIONRALPH WINKLER, Administrative Law Judge: On April 8,1976, the United States Court of Appeals for the FifthCircuit issued its Opinion on enforcement proceedings (530F.2d 610 (1976)) arising out of a Decision and Order of theBoard (212 NLRB 595, 1974). Holding that "the recordfully supports the Board's finding that Kent [Respondent]'engaged in a massive assault on the rights of employeesunder the Act,' " the court sustained Board conclusionsthat Respondent had violated Section 8(aX 1), (2), (3), and(4) of the Act. In affirming Board findings that Respondenthad unlawfullly discharged Roy Glass and 14 otheremployees, the court noted that Respondent questionedonly 7 of these dischargees in the enforcement proceedings;Glass' discharge was not among the 7. The court enforcedthe Board's Order that Respondent reinstate and makewhole 14 of the employees, but as to Glass' the courtstated as follows (530 F.2d at 612:The Board ordered back pay for Roy Glass. Therewas testimony by former employee Ralph Wilson thatGlass had suggested to him that he make bomb threatcalls to the plant. Wilson acknowledged having madesuch a call, and it is stated that he pleaded guilty to afelony for having done so. The ALJ did not make acredibility determination rejecting Wilson's testimonybut rather stated his understanding that Wilson'stestimony had been offered for a different issue thanGlass' eligibility for back pay, that Glass' eligibility forback pay had not been made an issue by Kent, and thatthe Board had not recalled Glass as a witness torespond to Wilson's testimony. We agree with Kentthat the evidence concerning the bomb threat isrelevant to Glass' right to back pay. However, theprecise positions of the parties are hazy. We are unsurewhether the Board claims that Glass' entitlement toback pay has been adjudicated adversely to Kent orthat it has not been adjudicated and remains to bedetermined in a compliance proceeding. We are alsounsure whether Kent claims that we are required todecide on this record that Glass is not entitled to backpay and that the back pay issue is then foreclosed, oronly that the issue remains open, to be later determinedwith consideration given to the Wilson testimony. We,therefore, hold that the issue of back pay for Glassremains open to be determined in such proceduralcontext as is appropriate, upon consideration of theRespondent had reinstated Glass in August 1973.229 NLRB No. 29214 KENT CORPORATIONWilson testimony and such other evidence as thecompany and the Board wish to adduce.On June 15, 1976, the Board directed that the record bereopened pursuant to the court's remand concerning Glass'entitlement to backpay, and a further hearing was held inBirmingham, Alabama, on August 25, 1976.2 Respondenthas filed a brief and the General Counsel has submitted aletter memorandum in connection with the remandedmatter.The bomb threatsGlass' discharge on April 17, 1973, is discussed at 212NLRB 595, 604-606. Respondent recalled Glass on orabout August 13, 1973, and Glass voluntarily left Respon-dent's employ in March 1974.Ralph Wilson was in Respondent's employ from 1971until Respondent discharged him in March 1973 forreasons unrelated to union activities.Wilson was a Respondent witness at the original hearingon October 3, 1973. Wilson testified at that time thatshortly before his discharge in March 1973 he had aconversation with Roy Glass and another employee,Richard Holly (or Holland). According to Wilson'stestimony, "we [Wilson, Glass, and Holly] was over thereworking, you know. And they got to talking and said weought to call down here and make a bomb threat, youknow, just as a joke. And after I left them up there, I got todrinking one day and called back up there and made abomb threat." Wilson went on to testify that he called theplant about a week after his discharge, that one of the plantsecretaries answered the phone on this occasion, and that"I just told her there was a bomb planted in there." Wilsontestified that he was alone when he made this call and thathe made the call from a pay station phone booth and notfrom a house. Wilson testified that he and Glass thereaftertalked at Wilson's house about calling in another bombthreat and that he (Wilson) made a second telephone callto the plant a few days later, this time speaking toExecutive Vice President Turner Duke. Wilson testifiedthat he told Duke "there was a bomb in there, I think Idid." Wilson also testified that he had been "drinking" thatday and "can't remember exactly what I said to him[Duke]." Wilson further testified that, when making thecalls, he did not identify himself either to the secretary or toMr. Duke.Respondent instituted criminal charges against Wilsonrespecting the bomb threats. (Respondent states in its briefthat one of its employees had recognized Wilson's voiceduring one of Wilson's telephone calls.) Wilson pleadedguilty to the charges on April 27, 1973, and was given ayear's probation.Now to take up the evidence received at the reopenedhearing. The parties stipulated that Respondent had madean exhaustive, but futile, search for Wilson and was unableto produce him as a witness at the reopened hearing. TheGeneral Counsel also stated that he had been informedthat Richard Holly (Holland) was in the Navy and out ofthe United States and was also unavailable to testify; Vice2 Respondent's motion, dated September 24. 1976, to correct transcnpt ishereby granted.President Duke testified that he too had been unable tocontact Holly.Duke testified that Wilson came to his office on August8, 1973, to request a recommendation from Duke for a jobwith another named employer and that he and Wilsondiscussed the bomb threat matter during their conversa-tion. Duke testified that he made no threats or promises toWilson on this occasion. Duke testified that on the basis ofwhat Wilson purportedly told Duke concerning the bombmatter, Respondent president's administrative assistantdrafted a statement for Wilson's signature and that Wilsonthereupon executed the sworn statement on August 8,1973, in the presence of a notary public in Respondent'semploy. This statement reads, in relevant part, as follows:Mr. Duke asked me about my phone call in whichI threatened that a bomb was placed in The KentCorporation. I explained that Roy Glass and RichardHolland put me up to making the bomb threat and Ihad been drinking in the day I made it. I made the callfrom Harvey Wilson, Jr., (my brother) phone at Routeone, Pinson, phone number, 681-7004. My brother wasaware of the call and told me and the other (Roy Glassand Richard Holland) that we would get into trouble.As a matter of fact, three weeks before, the three of us(me, Glass and Holland) discussed making a bombthreat while the Boilermakers campaign was under wayand we were working. This bomb threat was Roy Glassidea.Stating that he gave Wilson the job recommendationrequested by Wilson, Duke testified that he advised theother employer that Wilson was a "good worker" who hadworked "regularly" for Respondent; Duke further testifiedthat he did not say anything to the other employer aboutWilson's bomb threat.Duke testified that the occasion of Wilson's visit to hisoffice on August 8, 1973, was the first he learned of Glass'purported complicity in the bomb threat and that hecommunicated this information to Respondent PresidentOztekin. Respondent did not institute criminal actionagainst Glass; it meanwhile recalled Glass on August 13,1973, and continued to employ Glass until Glass voluntari-ly left in March 1974.Glass denied having suggested or participated in theWilson bomb threat to Respondent, or having everdiscussed such matter with Wilson. He also deniedknowing Wilson's brother, Harvey, or having ever been inHarvey Wilson's house. (Harvey Wilson was not called totestify.) Glass testified that Wilson did once mention abomb in a conversation with him and Holly. According toGlass, this occurred at work long before the Union'sorganizing campaign on an occasion when Wilson toldGlass and Holly that he (Wilson) was thinking of telling hissupervisor he was sick so that he might have the day off togo fishing, and Wilson asked Glass to join him. Glass saidhe couldn't, whereupon Wilson mentioned an incident inpublic school many years ago when a student wanting to go215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfishing had called in a bomb threat to the school with thehope that the students would be excused from classes.In my original decision in this matter I observed thatWilson "was pitiable, as to both appearance and testimo-ny" (212 NLRB at 606). I felt compassion for him becausehe was, in my opinion, a "beaten" individual, and I couldnot and cannot accord credence to his testimony on anydisputed matter. This judgment was based on demeanorobservations as well as on the testimony he gave, includingconsideration of the leading nature of questions propound-ed to him on direct examination. His affidavit, or what hepurportedly told Duke, cannot have greater acceptability.It would serve no useful purpose to speculate whetherWilson had sought to ingratiate himself with Duke byimplicating Glass in the bomb threat or whether Wilsonthought his "affidavit" might be a quid pro quo for the jobreference. Nor do I consider it necessary to discussvariances between Wilson's affidavit and his testimony.Glass, on the other hand, was found to be a "whollytrustworthy" witness in the original proceeding (212 NLRBat 604), and my opinion of his trustworthiness is un-changed. I am fully satisfied and conclude that Glass wasin no way involved and had nothing to do with any bombthreat to Respondent by Wilson, and I shall recommendthat the Board reaffirm its backpay order as to Glass.Respondent's "managerial" contentionAn additional item remains. This concerns Respondent'sefforts at the reopened hearing to challenge and litigateGlass' "employee" status at the time of his discharge.Citing N.L.R.B. v. Bell Aerospace Company, Division ofTextron Inc., 416 U.S. 267 (1974), and Curtis Industries,3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Division of Curtis Noll Corporation, 218 NLRB 1447 (1975),Respondent thus now contends that Glass was a "manage-rial" employee and not within the Act's protection.Respondent thereby seeks, in effect, to reopen andoverturn Board and court determinations as to the meritsof Glass' discharge. Respondent had not raised such"managerial" issue in the original hearing before me in thiscase, in its exceptions to the Board, or in enforcementproceedings in the court of appeals.The court's remand, as appears above, was limited toascertaining Glass' involvement in the Wilson bomb threatand then to determining Glass' entitlement to backpayshould he be found to have been involved. I rejectedRespondent's efforts to litigate the "managerial" issue, asbeing outside the scope of the court's remand and thusbeyond the Board's and my authority in the premises.Moreover, and as an independent consideration, citation ofauthority is hardly necessary in the circumstances of thiscase to hold that the time for initially asserting and thenpreserving a "managerial" contention has long sincepassed. For the same reasons I now also deny a motiondated September 27, 1976, in which Respondent seeks toreopen the record in continued pursuit of its "managerial"contention.Upon the foregoing, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3It is ordered that Respondent make whole Roy Glass asoriginally directed by the Board in this matter (212 NLRB595, 596, 613).102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.216